Exhibit 10.1 SETTLEMENT AGREEMENT AND RELEASE This Settlement Agreement and Release (the “ Agreement ”), dated as of November 13, 2015, is made and entered into by and between RealBiz Media Group, Inc., a Delaware corporation (the “ Company ”), on the one hand, and Himmil Investments, Ltd., a British Virgin Islands company (“ Himmil ”), on the other. Each of the foregoing entities is sometimes referred to as a “ Party ” and collectively as the “ Parties .” RECITALS WHEREAS, certain disputes (the “ Disputes ”) have arisen between the Parties regarding the following documents (collectively, the “ Transaction Documents ”) and the transactions contemplated thereby: (i) the Securities Purchase Agreement, dated as of October 20, 2014, by and between the Parties (the “ 2014 SPA ”), (ii) the Registration Rights Agreement, dated as of October 20, 2014, by and between the Parties, (iii) the 7.5% convertible promissory note, dated October 20, 2014, issued pursuant to the 2014 SPA (the “ 2014 Note ”), (iv) the common stock purchase warrant, dated October 20, 2014, issued pursuant to the 2014 SPA (the “ 2014 Warrant ”), (v) the Securities Purchase Agreement, dated as of May 12, 2015, by and between the Parties (the “ 2015 SPA ”), (vi) the Registration Rights Agreement, dated as of May 12, 2015, by and between the Parties, (vii) the 7.5% convertible promissory note, dated June 16, 2015, issued pursuant to the 2015 SPA (the “ 2015 Note ” and, together with the 2014 Note, the “ Notes ”), and (viii) the common stock purchase warrant, dated June 16, 2015, issued pursuant to the 2015 SPA (the “ 2015 Warrant ” and, together with the 2014 Warrant, the “ Warrants ”); WHEREAS, the 2014 Note has been fully converted into shares of common stock of the Company and is no longer an outstanding obligation of the Company; WHEREAS, the Parties mutually desire to amicably resolve the Disputes and all Claims against each other without litigation on the terms and conditions set forth below; WHEREAS, without any Party admitting any liability whatsoever to any other Party, the Parties have agreed, due to the inherent uncertainty of litigation and to avoid costly and protracted litigation, to enter into this Agreement to settle and resolve the Dispute and all Claims between the Company, on the one hand, and Himmil, on the other hand; WHEREAS, the parties hereto enter into this Agreement as a full and final settlement of the Dispute and all Claims against each other; NOW, THEREFORE, in consideration of the promises, covenants, and agreements set forth below and for good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties hereby agree for themselves and for their respective successors and assigns as follows: Article I.Definitions Section 1.1 Definitions . As used in this Agreement, the following term has the meanings indicated: “ Claims ” With the express exception of any claims based on or arising out of a breach of this Agreement, “Claims” means all claims, counterclaims, cross-claims, charges, complaints, demands, damages, actions, causes of action, lawsuits, liabilities, debts, accounts, dues, reckonings, endorsements, bonds, bills, defenses to payment, covenants, contracts, controversies, agreements, promises, obligations, variances, grievances, injuries, arbitrations, trespasses, extents, executions, sums of money, misrepresentations, defamatory statements, tortuous conduct, acts or omissions, judgments, rights, costs, losses, expenses, attorneys’ fees, costs, compensation, suits, of whatsoever kind or nature, or any right to any monetary recovery or any other personal relief, whether known or unknown, in law or in equity, by contract, tort or pursuant to federal, state or local statute, regulation, ordinance or common law, asserted or unasserted, express or implied, foreseen or unforeseen, real or imaginary, alleged or actual, known or unknown, suspected or unsuspected, contingent or non-contingent, and/or liquidated or unliquidated, of any kind or nature or description whatsoever, which the Parties now have, ever had, or may hereafter have, based upon or arising from any fact or set of facts, whether known or unknown to each Party, from the beginning of time until the date of this Agreement arising out of or relating to any matter, including, without limitation, the Transaction Documents and the transactions contemplated thereby. Section 1.2 Interpretive Provisions . As used in this Agreement, the following terms have the meanings indicated: (a) the words “ hereof
